Citation Nr: 0831491	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-20 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than April 28, 2000, 
for the grant of service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In May 2006, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding is of record.

When this case previously was before the Board in November 
2006, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.


FINDING OF FACT

A claim of entitlement to service connection for a low back 
disability was not received prior to April 28, 2000.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 28, 
2000, for service connection for a low back disability have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided all 
required notice by letter mailed in January 2007.  Although 
this letter was sent after the initial adjudication of the 
claim, the Board has determined that there is no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that the claim was 
readjudicated in May 2008.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had VCAA notice 
been provided at an earlier time.

The record also reflects that the veteran's service treatment 
records, VA medical records, and private treatment records 
have been obtained.  In addition, efforts have been made to 
locate additional records from VA facilities in Illinois and 
Florida.  Although these efforts were unsuccessful, it is 
clear that further efforts to obtain such records would be 
futile.
 
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board also is unaware of any such outstanding 
evidence.  Therefore, the Board is satisfied that RO has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  The term "application" or 
"claim" means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1 (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2007).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For service 
connection claims, the effective date is the day after 
separation from service or date entitlement arose, if a claim 
is received within one year of separation from service; 
otherwise the general rule applies.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) (2007).

Analysis

The veteran contends that an effective date earlier than 
April 28, 2000, is warranted for the grant of service 
connection for a low back disability.  In numerous written 
statements and at the May 2006 hearing, he asserted that he 
previously submitted claims for service connection for a low 
back disability to VA facilities in Rock Falls, Illinois, and 
St. Petersburg, Florida, in 1974 and 1975, respectively.  He 
also asserted that a claim was filed on his behalf during 
National Guard training in 1975 at Fort McCoy, Wisconsin, 
although he did not indicate where this claim allegedly was 
filed.

The Board has considered carefully the veteran's contentions, 
as well as the written statements from his spouse and father 
which corroborate them.  The veteran and his family are 
competent to report on matters of which they have personal 
knowledge.  However, the Board must determine whether 
competent evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).

Here, the Board concludes that the evidence of record does 
not support the veteran's claim for an effective date earlier 
than April 28, 2000.  A thorough review of the record reveals 
only one claim for service connection for a low back 
disability, and that claim was received by the RO on April 
28, 2000.  There is no earlier action or communication from 
the veteran, his representative, or any other party which 
could be construed as a claim, either formal or informal, for 
service connection for a low back disability.  Indeed, the 
only documents of record which pre-date the veteran's April 
2000 claim are several records pertaining to his educational 
assistance benefits.  These records include an application 
for program of education or training which was received by 
the St. Petersburg RO in November 1976.  On that form, the 
veteran checked a box to indicate that he previously had 
applied for dental or outpatient treatment.  He also check a 
box marked "other" and explained that he previously had 
applied for a house loan.  However, he did not check the box 
indicating that he previously had applied for disability 
compensation or pension.

In addition, the Board notes that efforts to obtain 
additional records supportive of the veteran's claim for an 
earlier effective date have been unsuccessful.  Pursuant to 
the Board's November 2006 remand instructions, the ROs in 
Chicago and St. Petersburg were asked to search for any 
documentation showing that a claim had been filed at Rock 
Falls, Illinois, in 1974 or in St. Petersburg, Florida, in 
1975.  Searches were conducted using the veteran's 
identifying information, as well as a female variation of the 
veteran's first name that appeared on correspondence from the 
St. Petersburg RO in 1976.  However, both ROs reported that 
they were unable to locate any pertinent documentation.

The Board acknowledges the veteran's belief that his original 
claims, and any copies thereof, were destroyed or lost by VA 
and that any reasonable doubt regarding the veteran's 
contentions should be resolved in his favor.  However, 
despite thorough development of this claim, there continues 
to be no credible evidence that a claim for service 
connection for a low back disability was filed prior to April 
28, 2000.  As noted, although the veteran contends that he 
already had filed claims in 1974 and 1975, he did not so 
indicate on the November 1976 application.  None of the 
correspondence between the veteran and the St. Petersburg RO 
dated between 1977 and 1979 refers to a previously filed 
claim for service connection.  Moreover, a search by the ROs 
in Chicago and St. Petersburg yielded no documentation of an 
earlier claim.

In light of the foregoing, the Board concludes that 
entitlement to an effective date earlier than April 28, 2000, 
for the grant of service connection for a low back disability 
is not warranted.


ORDER

Entitlement to an effective date earlier than April 28, 2000, 
for the grant of service connection for a low back disability 
is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


